  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE EDWARD FOSTER,      )
                           )
     Petitioner,           )
                           )         CIVIL ACTION NO.
     v.                    )           2:17cv538-MHT
                           )                (WO)
CHRISTOPHER GORDY, Warden, )
et al.,                    )
                           )
     Respondents.          )

                         JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) Petitioner's    objections   (doc.   no.   17)   are

overruled.

    (2) The    United     States     Magistrate     Judge's

recommendation (doc. no. 16) is adopted.

    (3) The petition for writ of habeas corpus (doc.

no. 1) is denied as time-barred.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 27th day of November, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
